DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/367245 on February 26, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “wherein a first of the two P parity strips is assigned to a first section of the stripe and a second of the two P parity strips is assigned to a second section of the stripe”, in Claims 1, 8 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Bonwick et al. (U.S. Patent Application Publication No. 2015/0205667 A1), hereinafter “Bonwick”.  Bonwick is cited on PTO-892 filed 3/11/2021.
	Bonwick: ¶ 27, 38 and 47 teach the RAID stripes (200, 202) include data blocks and parity blocks.  The number of data blocks and parity blocks may vary based upon the RAID scheme used to generate the RAID stripes.  For example, if the RAID stripe is generated in accordance with RAID-5, then the RAID stripe may include four data blocks and one parity block.  In another example, if the RAID stripe is generated in accordance with RAID-6, then the RAID stripe may include four data blocks and two parity blocks (e.g., a parity block with a P parity value and a second parity block with a Q parity value).  RAID stripes in the storage array may all be implemented using the same parity scheme.  Alternatively, RAID stripes in the storage array may be implemented using different RAID schemes. 

	Although conceptually similar to the claimed invention of the instant application, Bonwick does not teach assigning two P parity strips on two different sections of a RAID stripe.

Prior Art Made of Record
:
Cavallo et al. (U.S. Patent Application No. 2006/0288161); teaches a redundant array of inexpensive disks level six (RAID-6) sub-system may utilize two redundancy strips, parity and Q, in a stripe to aid in reconstructing a RAID volume in case of a single or double disk drive failure.  A RAID controller operating to update a data strip in the stripe may be required to update parity and Q associated with the stripe to ensure that the data is doubly protected.  If an unexpected reset (e.g., a reset caused by a power failure) intervenes while the write is in progress, it may be difficult to determine which updates have been completed.  Thus parity and Q associated with the affected stripe may both require re-calculation at the next re-boot following the power failure.  Data in the strip targeted by the write in progress may be indeterminate, since the write to the targeted strip may have been interrupted by the power failure.  However, data on parallel strips in the stripe may be unaffected by the power failure.  If both the power and a disk drive fail during write operations, upon re-boot both parity and Q may be indeterminate.  In the latter case, the entire volume may be failed since it may not be possible to rebuild the stripe correctly.
Suzuki et al. (U.S. Patent Application No. 2015/0378629); teaches the RAID has several levels (hereinafter referred to as "RAID level").  For example, in RAID 5, in order to rebuild data that has not been read from 
Ramasubramaniam et al. (U.S. Patent Application No. 2016/0085647) teaches in a given pool, disks may be organized as Redundant Array of Independent (or Inexpensive) Disks (RAID) groups.  The RAID groups may be implemented at a raid level, such as RAID-4 where reliability/integrity of stat storage is increased by redundant writing of data "stripes" across a given number of storage devices in the RAID group, and parity information with respect to the striped data being stored on dedicated storage device.  Likewise, a RAID groups may be implemented using another type of RAID implementation, such as RAID double-parity (RAID-DP) which implements double parity stripes within a RAID-6 type layout.  In alternative aspects, storage devices may be organized in a synchronized RAID mirror that mirrors aggregates.  Such a synchronized RAID mirroring arrangement provides a mirrored copy of the data to the DR partner.  It should be understood that a wide variety of other levels and types of RAID may alternatively be utilized.                                                                                                                                                           
Ito et al. (U.S. Patent Application No. 2018/0032433) teaches the number of the parities existing in one stripe data may be two or more (for example, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114